Appellant, George Gregg, was convicted on a charge of selling intoxicating liquor and in accordance with the verdict of the jury was sentenced to confinement in the county jail for 60 days and to pay a fine of $200. From the judgment an appeal was taken by filing in this court, on March 20, 1926, a petition in error with case-made, but there has been no appearance in behalf of appellant in this court.
Without the aid of oral argument or briefs we have carefully examined the record. The evidence by the state's witnesses clearly and directly established the offense against appellant. On the other hand, the evidence by the appellant, which was also supported and corroborated by the testimony of other witnesses, was clearly sufficient, if believed, to have authorized the jury to acquit him. It was peculiarly a question of *Page 222 
fact to be settled by the jury and the lower court.
Finding the record free from substantial error, and it appearing that the defendant had a fair trial, the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.